Citation Nr: 1109340	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability evaluation higher than 30 percent for service-connected generalized anxiety disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented hearing testimony before the undersigned Veterans Law Judge at a videoconference hearing in April 2008.  A transcript is of record.  

This appeal was previously denied by the Board in August 2008, and the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, the Veteran through his representative and the Secretary of Veterans Affairs (the parties) submitted a Joint Motion for Remand (Joint Motion) requesting that the Board's decision be vacated and remanded.  See September 2009 Joint Motion.  In a September 2009 Order, the Court granted the motion and remanded the case to the Board for further appellate review.  

This case was remanded in May 2010 for further evidentiary development and is now ready for appellate disposition.  


FINDINGS OF FACT

1.  The Veteran's non-service-connected alcohol dependence is not part of his service-connected disability of generalized anxiety disorder.

2.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture associated with his service-connected generalized anxiety disorder more closely approximates occupational and social impairment with reduced reliability and productivity such that a 50 percent schedular rating under Diagnostic Code 9400 is warranted for the portion of the claim/appeal period prior to August 5, 2010.   

3.  At the August 5, 2010, VA mental disorders examination, the Veteran's service-connected generalized anxiety disorder was shown to be asymptomatic.  

4.  From August 5, 2010, forward, the Board finds that the disability picture associated with the Veteran's service-connected generalized anxiety disorder does not more closely approximate the schedular criteria for a higher rating under Diagnostic Code 9400 for this portion of the claim/appeal period.   


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for an initial evaluation of 50 percent for the Veteran's service-connected generalized anxiety disorder have been approximated for the portion of the claim/appeal period prior to August 5, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9400 (2010). 

2.  The criteria for an initial evaluation higher than 30 percent for the Veteran's service-connected generalized anxiety disorder have not been met or approximated for the portion of the claim/appeal period from August 5, 2010, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 


The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

The Veteran is challenging the initial rating assigned for his service-connected generalized anxiety disorder following the award of service connection in the July 2006 rating decision.  It is notable that the Court, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  

Notwithstanding the above, the Board observes that the RO advised the Veteran and his custodian of how VA determines the disability rating and included a thorough description of the types of information and evidence that the Veteran may provide VA in support of the assignment of a disability rating once service connection has been established, in the notice letters sent in November 2007 and December 2007.  

Additionally, the Veteran through his representative has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal.  As stated above, neither the Veteran nor his representative has alleged any prejudice with respect to the notice, or lack thereof, received for his claim during the course of this appeal. 


Furthermore, the Veteran has been provided with a copy of the above rating decision, the November 2006 SOC, and the February 2007 and October 2010 SSOCs, which include discussion of the facts of the claim adjudicated herein, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the Veteran with mental disorders examinations in January 2005 and August 2010 in connection with his claim.  Both mental disorders examinations were conducted by the same examiner, G.P., PhD.  Two addendums to the January 2005 examination report were provided in June 2006.  It further appears that the examination report for the August 2010 examination was provided by the mental disorders examiner in October 2010.  In the interest of simplicity, the Board will refer to that report as the August 2010 examination report.    

The August 2010 mental disorders examination was performed and the examination report was prepared pursuant to the Board's May 2010 remand.  In this regard, the Board notes that the examiner did not address his findings in the context of the Veteran's work history, did not assign a GAF score for the Veteran's service-connected generalized anxiety disorder, and did not specifically provide an opinion regarding the effect of the Veteran's service-connected psychiatric disability on his occupational and social functioning, as instructed by the Board in its remand.  

Nonetheless, the examiner's failure to do so does not render the August 2010 examination report inadequate.  In the examination report, the examiner wrote that the Veteran did not endorse symptoms of a psychiatric disorder other than alcohol dependence and nicotine dependence, noting that the Veteran's previous anxiety conditions and mood disorder were asymptomatic.  The examiner also wrote that the Veteran's alcohol dependence did not appear to be related to any service-connected psychiatric disorder and there was no symptomatology present related to the Veteran's service-connected psychiatric disorder.  The examiner further noted that the Veteran's generalized anxiety disorder, as well as his bipolar mood disorder and panic disorder, were all in "remission", on Axis I.  Thus, it is clear that the examiner did not consider the Veteran's service-connected psychiatric disability to be disabling at the time of the August 2010 examination.  The examiner alternatively attributed the Veteran's occupational and social impairment to his nonservice-connected alcohol dependence and nicotine dependence.  The statements and conclusions provided by the examiner sufficiently address the occupational, social, and functional impairment related to the Veteran's claimed psychiatric disability and are adequate for the purposes of this adjudication.        

Also, treatment records adequately identified as relevant to the Veteran's claim have been provided or obtained, to the extent possible, and are associated with the claims folder.  Further, the Veteran has submitted several written statements in connection with his claim and during the course of his appeal.    

Further, the Board notes that the Veteran has reported receipt of Social Security disability benefits.  See hearing transcript, page 5.  However, no records from the Social Security Administration (SSA) have been obtained nor has an attempt to obtain any records related to his award of benefits been made.  Nonetheless, the Board finds that a remand to obtain the records is not necessary in this particular case.  As stated above, the RO has obtained all relevant treatment records, to the extent available, related to the Veteran's claim for a higher initial rating.  The Board is granting a partial increase for a portion of the appeal period based on the evidence already of record.  In addition, although this case has been appealed to the Court and was the subject of a Joint Motion, neither the Veteran nor his representative has asserted that records from SSA are relevant or would aid in substantiating the claim.  Further, the evidentiary record indicates that the Veteran was awarded disability benefits from SSA several years before filing his claim of service connection for generalized anxiety disorder.  In view of the foregoing, the Board does not find that a remand is necessary to request the SSA records.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is inappropriate where there is no possibility of any benefit flowing to the veteran).

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.   The Board further finds substantial compliance with its prior remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis 

In the July 2006 rating decision, service connection for generalized anxiety disorder was established with a 10 percent disability rating effective October 25, 2004.  In November 2006, an increase of 30 percent for generalized anxiety disorder effective October 25, 2004 was granted.  The Veteran now seeks entitlement to an initial evaluation higher than 30 percent for his service-connected generalized anxiety disorder.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).


Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved and contemplates the assignment of staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating reflects evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9400 (2010).   

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.    

A 70 percent rating is warranted when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.    

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   


The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  

After careful review of the evidentiary record, the Board resolves reasonable doubt in the Veteran's favor and finds that the disability picture associated with his service-connected generalized anxiety disorder more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology such that the next higher rating of 50 percent is warranted for the portion of the appeal period prior to August 5, 2010, for reasons explained below.  However, from August 5, 2010, forward, the preponderance of the evidence weighs against the assignment of a disability evaluation higher than the currently assigned 30 percent for generalized anxiety disorder. 

Initially, the Board notes that the Veteran presents with a complex psychiatric history and disability picture.  For many years and throughout the course of this claim/appeal, he has been diagnosed with and treated for alcohol dependence, with, for the most part, only brief periods of sobriety and/or remission.  Historically, he is also shown to have been diagnosed by mental health professionals with other nonservice-connected disorders such as bipolar affective (or mood) disorder, polysubstance abuse, and depression on Axis I.  Further, the Veteran is shown to have been diagnosed with a personality disorder on Axis II. 

The Board observes that the VA mental disorders examiner wrote in a June 2006 addendum to the January 2005 examination report that the Veteran's subjective sense of anxiety and worry were symptoms specific to generalized anxiety disorder and the balance of his anxiety symptoms could also occur during episodes of bipolar mood disorder and for that reason could not be specifically ascribed to one disorder or the other.  In a subsequent addendum dated in June 2006, the examiner wrote that symptoms related to the Veteran's anxiety disorder included worry, restlessness, sleep disturbance, and poor concentration.  


Review of the medical evidence reveals that symptomatology attributable to the Veteran's service-connected psychiatric disorder is not always clearly differentiated from symptomatology related to his other nonservice-connected psychiatric disorders.  When a differentiation between disorders is not evident, the Board will consider all psychiatric symptomatology described or demonstrated by the Veteran as attributable to his service-connected generalized anxiety disorder when evaluating whether he is entitled to a higher initial rating for the claim/appeal period.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board notes that the evidence does not indicate that the Veteran has flattened affect associated with his anxiety disorder.  While it is observed that he was noted, at times, to have a "constricted" affect at mental health evaluations from April 2006 through June 2006 , the Board observes that he was noted to be receiving treatment for the diagnoses of bipolar type II disorder and alcohol abuse, in remission, at those times.  There was no mention of the diagnosis of generalized anxiety disorder.  When treated for his service-connected psychiatric disability, among other psychiatric disabilities, the Veteran's affect has typically been described by mental health examiners as anxious or congruent with his affect or mood, which was typically anxious.  See e.g., VA psychiatry attending note dated June 27, 2006.  

In addition, while the Veteran was noted by the mental disorders examiner to have poor concentration in the January 2005 VA examination report, there is no clear indication that the Veteran has demonstrated difficulty understanding complex commands.      

There is also, what appears to be, contradictory evidence regarding whether the Veteran exhibits impairment of short- and long-term memory due to his service-connected psychiatric disorder.  When he was hospitalized following an overdose in November 2003, he told the examiner that he did not remember much regarding his social history.  Also, in August 2006, his memory was described as "very poor" by a private psychiatrist, D.F. MD.  The Veteran also reported at the Board hearing that he had short- and long-term memory loss.  See hearing transcript, page 7. 

However, at the January 2005 VA mental disorders examination, after the examiner noted that the Veteran often provided evasive answers such as "I can't recall" and/or "I don't know" when asked about his very first "runaway" (i.e., manic) episode, he later wrote that the evasive responses regarding his first manic episode indicated that he was probably not engaging in reliable reporting, as most persons who have bipolar mood disorder can recall accurately when a first manic episode occurred.  It is notable that the examiner wrote that the Veteran did not appear to be intoxicated at the time of the examination.  The examiner included the diagnosis of generalized anxiety disorder on Axis I in his examination report.     

Nevertheless, the evidence does show that the Veteran typically experiences disturbances of motivation and mood due to his service-connected psychiatric disability.  For example, at the January 2005 VA mental disorders examination, the examiner wrote that the Veteran appeared to be quite anxious throughout the interview.  Also, at a private psychiatric evaluation conducted in July 2006, the Veteran was noted to demonstrate moderately severe anxiety.  Further, at the April 2008 Board hearing, the Veteran demonstrated a visible tremor, presumably related to his anxiety.  See hearing transcript, pages 7 and 8.    

In further regard to anxiety, the evidence also indicates that the Veteran demonstrates panic attacks more than once a week.  At the Board hearing, he reported that he had three to four panic attacks a day.  See hearing transcript, page 6.  The Board observes that this account of the frequency of his panic attacks is consistent with an earlier report in January 2002, when he told his treating psychiatrist that he had up to three panic attacks most days.  See, e.g., VA psychiatry clinician note dated January 14, 2002.  Because the Veteran is competent to report the frequency of his panic attacks and his account is deemed credible when viewed in relation to his psychiatric history, his account of experiencing daily panic attacks is afforded significant probative value.  

In addition, the Veteran has shown some speech impairment, impaired judgment, and impaired abstract thinking.  Specifically, at the January 2005 VA mental disorders examination, the examiner noted that the Veteran's responses to his inquiries were often tangential and irrelevant and, in some cases, there were lengthy delays while he apparently mentally formed a response.  His speech was noted to be characterized by brief phrases and frequent changes of subject.  The examiner described the Veteran's insight as "poor" and his judgment as "very poor" but no evidence of a formal thought disorder was present at that time.  It is also noted that the Veteran was subsequently declared not competent to handle the disbursement of funds for VA purposes in July 2005, which clearly indicates that he was determined to have impaired judgment and thinking.  See rating decision dated July 11, 2005.         

Further, the Veteran has demonstrated some difficulty in establishing and maintaining effective work and social relationships.  In April 2006, for example, he told a VA nurse practitioner that he did get out with his family members but preferred not to have any friends.  He also reported, in May 2006, that he did not have any recreational activities but had been going to various activities of his grandchildren.      

In particular regard to his marriage, it is observed that the Veteran reported in November 2003, while hospitalized following an overdose, that he was married and separated from his wife and living in an apartment.  He then wrote, in a May 2005 statement on the VA Form 21-4138, that he had his wife had gotten back together about one year prior, had been living together ever since, and would likely continue to live together.  However, the Veteran later reported, at the April 2008 Board hearing, that he and his wife had been separated approximately two years at that time.  See hearing transcript, page 8.  Earlier evidence shows prior separations from his spouse.  See e.g., June 2001 private mental health center intake evaluation.  Thus, the Board finds the Veteran's competent account of multiple separations from his wife, to include during the course of this claim/appeal, to be credible.  

Although the Veteran is in receipt of Social Security disability benefits and no longer holds employment, he stated, at the Board hearing, that he had a hard time with people around him the last time that he worked.  See hearing transcript, page 9.  The Veteran also told the VA mental disorders examiner, at the January 2005 examination, that he recalled stealing tools from former employers.  

While the Board recognizes that there has been some variation of symptomatology and severity of the Veteran's service-connected psychiatric symptomatology during the period, for the foregoing reasons, the Board concludes that evidence for and against the assignment of an increased rating of 50 for generalized anxiety disorder, on the whole, is at least in approximate balance and resolves reasonable doubt in favor of the Veteran in finding that his service-connected psychiatric disability more closely approximates occupational and social impairment with reduced reliability and productivity for the portion of the claim/appeal period prior to August 5, 2010.  38 C.F.R. §§ 4.3, 4.7.  

However, the Board notes that, at the August 5, 2010, VA mental disorders examination, the Veteran denied that he had experienced symptoms of bipolar mood disorder, panic disorder, or generalized anxiety disorder in recent years.  He indicated that he had not reported any symptoms of these conditions to any clinicians, as far as he could remember.  There was also no record of any symptoms or treatment found since 2006 for his psychiatric disability.  However, he reported the daily abuse of alcohol, to include as many as 25 servings of alcohol a day.  He indicated that he had consumed 18 servings of beer the day prior to examination.  The Veteran also reported that he smoked about 2 packs of cigarettes daily, stating that nicotine kind of relaxes [him]."    

After interview of the Veteran and upon review of the claims folder, the examiner concluded that the Veteran did not endorse symptoms of a psychiatric disorder other than alcohol dependence and nicotine dependence.  He explained that previous anxiety conditions and mood disorder were asymptomatic.  He also concluded that the Veteran's alcohol dependence did not appear to be related to any service-connected psychiatric disability and reiterated that there was no symptomatology present related to the Veteran's service-connected psychiatric disability.  

The Board notes that the August 2010 VA mental disorders examiner based his opinion on review of the claims folder and interview and evaluation of the Veteran.  He is also trained in matters related to psychological disorders.  Further, there is no medical opinion to the contrary of record.  Consequently, the Board finds his opinion great probative weight in its evaluation of the severity of the Veteran's generalized anxiety disorder for the period from August 5, 2010, forward.  

In light of the opinion provided by the August 2010 VA mental disorders examiner, and the absence of evidence to the contrary, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for an initial rating higher than 30 percent for the period from August 5, 2010, forward.      

In making the above determination, the Board has considered whether the Veteran is entitled to the next higher rating of 70 percent for his service-connected generalized anxiety disorder.  However, the disability picture as shown by the evidence does not support the assignment of a 70 percent rating.  

For the portion of the claim/appeal period prior to August 5, 2010, we recognize that the Veteran was determined to be incompetent to handle disbursement of funds for VA purposes in July 2005, as noted above.  The Board also notes that he was admitted to a private medical center in November 2003 for an overdose.  It is further observed that the Veteran reported a history of approximately 20 suicide attempts, with the most recent attempt in 2003, at the January 2005 examination.  Moreover, he is shown to have GAF scores ranging from as low as 35 (i.e., in November 2003) to 60 (i.e., in October 2006) during the period from 2003 to 2006.  

However, his impaired level of functioning is not shown to be related to his service-connected psychiatric disorder.  The Veteran was declared incompetent on the basis of the findings articulated in the January 2005 VA mental disorders examination report.  At that time, the mental disorders examiner assigned a GAF score of 42, which indicates the presence of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social occupational or school functioning (i.e., no friends, unable to keep job).  He also found that the Veteran should not be considered competent to manage his own VA benefits.  However, he also wrote, at that time, that the Veteran had significant impairment of thought processes during manic episodes associated with the Veteran's nonservice-connected bipolar affective disorder.  He added that inappropriate behaviors included the frequent abuse of alcohol to the point of inducing alcoholic blackouts, which presumably is attributable to the diagnosis of alcohol dependence, not generalized anxiety disorder.  The examiner later concluded, in the August 2010 mental disorders examination report, that the diagnosis of alcohol dependence was not related to the Veteran's service-connected generalized anxiety disorder.  The examiner did not indicate that the Veteran's service-connected generalized anxiety disorder, alone, was responsible for serious impairment of functioning.  

Similarly, when the Veteran was hospitalized for an overdose related to a suicide attempt and was assigned a GAF score of 35 in November 2003, which indicates some impairment of reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, the only Axis I diagnoses noted were alcohol dependence, severe and ongoing; and depression, not otherwise specified.  No mental health examiner attributed the Veteran's symptomatology and impaired functioning at that time to the diagnosis of generalized anxiety disorder.

Although the Veteran has shown some irrelevant and tangential speech, difficulty in adapting to stressful situations as evidenced by his anxiety at mental health evaluations, and, perhaps, some near-continuous panic affecting his ability to function due to his service-connected generalized anxiety disorder during the period, he does not have suicidal ideation, does not engage in obsessional rituals that interfere with routine activities, does not exhibit impaired impulse control (despite his report of irritability at various times) or spatial disorientation, does not neglect his personal appearance and hygiene, and does not have an outright inability to establish and maintain effective relationships due to his service-connected psychiatric disability during the pertinent period.  

Relevant to the period from August 5, 2010, forward, the mental disorders examiner assigned a GAF score of 45 and noted that the Veteran had occupational and social impairment, with deficiencies in most areas, which indicates a 70 percent schedular rating.  However, the examiner specifically determined that the Veteran's alcohol and nicotine dependence resulted in this impaired level of functioning.  The examiner wrote that there was no symptomatology present related to the service-connected psychiatric disorder at that time, and that his alcohol dependence did not appear to be related to his service-connected psychiatric disorder.   

For these reasons, the Board finds that the evidence does not show that the Veteran is entitled to a 70 percent schedular rating under the General Rating Formula for Mental Disorders at any time relevant to the claim/appeal period.  
  
Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed psychiatric disability.     

The Board has further considered whether the Veteran's generalized anxiety disorder warrants referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008).  However, after review of the record, the Board finds that any limitations on the Veteran's employability due to his service-connected psychiatric disability have been contemplated in the currently assigned disability ratings under DC 9400.  The evidence does not reflect that his claimed disability alone has necessitated any frequent periods of hospitalization or caused marked interference with employment at any time relevant to the claim/appeal period.  While the January 2005 VA mental disorders examiner wrote that the Veteran probably was not employable due to his mental health disorders, he listed the diagnoses of bipolar mood disorder and alcohol dependence in addition to the service-connected generalized anxiety disorder on Axis I at that time.  The examiner did not indicate that the Veteran's generalized anxiety disorder, alone, resulted in marked interference with employability.  Thus, for these reasons, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant referral under 38 C.F.R. § 3.321(b) for consideration of the assignment of an extraschedular rating.  



ORDER

Entitlement to an initial disability evaluation of 50 percent for service-connected generalized anxiety disorder for the portion of the claim/appeal period prior to August 5, 2010, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial disability evaluation higher than 30 percent for service-connected generalized anxiety disorder from August 5, 2010, forward, is denied.   



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


=Department of Veterans Affairs


